755 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BONITA ULLRICH, PLAINTIFF-APPELLANT,v.RICHARD SCHWEIKER, SECRETARY OF HEALTH AND HUMAN SERVICES,DEFENDANT-APPELLEE.
NO. 84-3323
United States Court of Appeals, Sixth Circuit.
1/23/85
ORDER

1
BEFORE:  WELLFORD and MILBURN, Circuit Judges; and HILLMAN, District Judge.*


2
This matter is before the court upon consideration of the appellee's motion to dismiss the appeal and the response in opposition thereto.  The appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  After careful examination of the record, appellant's brief, the motion to dismiss and response thereto, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The appellant is appealing the order of the district court which accepted the report and recommendation of United States Magistrate Laurie and sustained the Secretary's denial of disability benefits.  The appellee, in the motion to dismiss, contends that the appellant has waived her right to appeal because she did not object to the Magistrate's report and recommendation.


4
A party must file written objections to the proposed findings and recommendations of a Magistrate or else waive the right to appeal.  United States v. Walters, 638 F.2d 947 (6th Cir. 1981).  The Magistrate's report and recommendation contained the required notice on the report and recommendation.  The appellant, however, did not object to the findings of the Magistrate.  Consequently, the appellant's right to appeal has been waived.


5
Accordingly, it is ORDERED the appellee's motion to dismiss is granted pursuant to Rule 9(d)(2), Rules of the Sixth Circuit.



*
 The Honorable Douglas W. Hillman, United States District Judge for the Western District of Michigan, sitting by designation